            Case 5:20-cv-01155-J Document 15 Filed 03/22/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA

ROBERT JOE STRANGE,                               )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )       Case No. CIV-20-1155-J
                                                  )
KIOWA TRIBE OF OKLAHOMA, et al.,                  )
                                                  )
               Defendants.                        )

                                             ORDER

       Plaintiff, an Oklahoma prisoner appearing pro se and in forma pauperis, has filed a civil

rights complaint under 42 U.S.C. § 1983. The matter was referred to United States Magistrate

Judge Suzanne Mitchell for initial proceedings consistent with 28 U.S.C. § 636. [Doc. No. 3]. On

January 27, 2021, Judge Mitchell issued a Report and Recommendation recommending that

Plaintiff’s complaint be dismissed in its entirety and that Plaintiff’s motion to amend his complaint

be denied as moot. [Doc. No. 12]. Plaintiff was advised of his right to object to the Report and

Recommendation by February 17, 2021 and was granted an extension of time until March 10, 2021

to file his objections. No objections have been filed. Plaintiff has therefore waived any right to

appellate review of the factual and legal issues in the Report and Recommendation. See Moore v.

United States, 950 F.2d 656, 659 (10th Cir. 1991).

       Accordingly, the Court ADOPTS the Report and Recommendation [Doc. No. 12],

DISMISSES Plaintiff’s Complaint without prejudice, and DENIES Plaintiff’s motion to amend

[Doc. No. 7] as moot.

       IT IS SO ORDERED this 22nd day of March, 2021.
